UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1129


ANTHONY W. PERRY,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:14-cv-02862-TDC)


Submitted:   September 29, 2016            Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony W. Perry, Appellant Pro Se. Alex Gordon, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony   W.   Perry    appeals   the   district   court’s   order

dismissing his civil action.     We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.      See Perry v. United States, No. 8:14-cv-

02862-TDC (D. Md. June 3, 2015).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                              AFFIRMED




                                   2